MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                          Nov 14 2017, 10:20 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       CLERK
                                                                            Indiana Supreme Court
court except for the purpose of establishing                                   Court of Appeals
                                                                                 and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
James A. Shoaf                                          Steven J. Cohen
Columbus, Indiana                                       Zeigler Cohen & Koch
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                    November 14, 2017
Commitment of S.W.,                                     Court of Appeals Case No.
Appellant-Respondent,                                   03A04-1706-MH-1344
                                                        Appeal from the Bartholomew
        v.                                              Superior Court
                                                        The Honorable James D. Worton,
Columbus Regional Hospital                              Judge
Mental Health Center,                                   Trial Court Cause No.
Appellee-Petitioner.                                    03D01-1705-MH-2984




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 03A04-1706-MH-1344 | November 14, 2017            Page 1 of 9
                               STATEMENT OF THE CASE
[1]   Appellant-Respondent, S.W., appeals the trial court’s grant of Appellee-

      Petitioner’s, Columbus Regional Hospital Mental Health Center (Columbus

      Regional Hospital), request for regular commitment.


[2]   We affirm.


                                                   ISSUE
[3]   S.W. raises one issue for our review, which we restate as: Whether Columbus

      Regional Hospital presented sufficient evidence to support the trial court’s order

      of regular commitment.


                      FACTS AND PROCEDURAL HISTORY
[4]   S.W., fifty-five years old at the time of the trial court proceedings, has a history

      of mental illness and has previously been diagnosed with schizophrenia and

      schizoaffective disorder. She attempted suicide in December 2013 after refusing

      to take her medication and experiencing severe auditory hallucinations. Since

      2014, S.W. has been admitted at the Columbus Regional Hospital on five

      different occasions and has previously been placed under a temporary

      commitment order.


[5]   On May 26, 2017, S.W. was admitted to the mental health unit at Columbus

      Regional Hospital, after S.W.’s daughter had sought emergency detention of

      her at Centerstone treatment facility due to concerns that S.W. had started

      experiencing auditory hallucinations and had become paranoid. S.W. had

      Court of Appeals of Indiana | Memorandum Decision 03A04-1706-MH-1344 | November 14, 2017   Page 2 of 9
      become delusional in believing that her neighbors had been coming into her

      home, poisoning her food, threatening her, and taking her clothes and money.

      She also believed that she was five months pregnant with twins fathered by

      “Joseph from the Bible.” (Transcript p. 25). S. W. described her auditory

      hallucinations “as angels talking to her.” (Tr. p. 25). She used her pregnancy

      as a reason for her refusal to take her medications.


[6]   That same day, May 26, 2017, Columbus Regional Hospital completed an

      application for emergency detention of a mentally ill and dangerous person,

      alleging that S.W. was believed to be a person suffering from a psychiatric

      disorder, who was dangerous to herself because she was “delusional, psychotic,

      [and a] risk to herself,” and that if not immediately restrained, she “would harm

      herself.” (Appellant’s App. Vol. II, p. 43). The application was accompanied

      by a physician’s emergency statement, signed by S.W.’s in-patient psychiatrist,

      Dr. Michael Stark (Dr. Stark). Dr. Stark opined that, based on his examination

      of S.W., S.W. “may be mentally ill and dangerous” and diagnosed her as being

      “delusional.” (Appellant’s App. Vol. II, p. 44). She “believed neighbors were

      breaking into her apartment and poisoning her food, worried she was being

      poisoned at the hospital, and believed she was pregnant.” (Appellant’s App.

      Vol. II, p. 44). Based on the application and Dr. Stark’s physician’s statement,

      S.W. was detained at the Columbus Regional Hospital on an emergency basis.


[7]   Also on May 26, 2016, Columbus Regional Hospital filed a report following

      emergency detention with the trial court, supported by a physician’s statement

      completed by Dr. Stark. Upon examining S.W., Dr. Stark opined that S.W.

      Court of Appeals of Indiana | Memorandum Decision 03A04-1706-MH-1344 | November 14, 2017   Page 3 of 9
      suffered from schizoaffective disorder which made her dangerous to herself.

      Dr. Stark referred to S.W.’s “history of attempting suicide when not compliant

      with psychiatric meds and auditory hallucinations [which became] predictably

      worse.” (Appellant’s App. Vol. II, p. 41). Despite two negative pregnancy

      tests, S.W. continued to believe that she was pregnant and insisted that she felt

      movement in her stomach. Dr. Stark concluded that S.W. had experienced “a

      substantial impairment or obvious deterioration in judgment, reasoning, or

      behavior that resulted” in her inability to function independently. (Appellant’s

      App. Vol. II, p. 41). Dr. Stark again noted her history of attempting suicide

      when not compliant with her psychiatric medication and worsening auditory

      hallucinations. He opined that S.W. was in need of custody, care or treatment

      in an appropriate facility and that outpatient services would not be adequate as

      S.W. could not be relied upon to take her medication. According to the

      statement, Dr. Stark had discussed with S.W. “the advisability of obtaining

      treatment on a voluntary basis,” which she had refused. (Appellant’s App. Vol.

      II, p. 42). Therefore, Dr. Stark suggested a regular commitment with an initial

      inpatient admission until antipsychotic medication could be initiated and

      S.W.’s condition could be stabilized.


[8]   On June 1, 2017, the trial court conducted a regular commitment hearing,

      during which testimony was received from Dr. Stark and S.W. At the

      completion of the hearing, the trial court issued an Order of regular

      commitment, finding that S.W. suffered from a mental illness, as defined by

      Ind. Code § 12-7-2-130(1), that she was dangerous to herself, in accordance


      Court of Appeals of Indiana | Memorandum Decision 03A04-1706-MH-1344 | November 14, 2017   Page 4 of 9
       with I.C. § 12-7-2-53, and that she was gravely disabled, pursuant to I.C. § 12-7-

       2-96. The trial court concluded that S.W. was in need of commitment for a

       period expected to exceed ninety days and that the appropriate facility where

       she could receive rehabilitative treatment or rehabilitation and care was as an

       inpatient at the Columbus Regional Hospital until stabilization, with transition

       to outpatient services through Centerstone. The trial court authorized the staff

       at Columbus Regional Hospital to administer whatever treatment was deemed

       necessary for S.W., with or without her consent.


[9]    S.W. now appeals. Additional facts will be provided if necessary.


                              DISCUSSION AND DECISION
[10]   S.W. contends that the trial court abused its discretion in ordering a regular

       commitment because the evidence supports that S.W.’s commitment is not

       “reasonably expected to require custody, care or treatment in a facility for more

       than ninety days.” See I.C. § 12-26-7-1(2).


[11]   The purpose of civil commitment proceedings is dual: to protect the public and

       to ensure the rights of the person whose liberty is at stake. In re Commitment of

       Roberts, 723 N.E.2d 474, 476 (Ind. Ct. App. 2000). The liberty interest at stake

       in a civil commitment proceeding goes beyond a loss of one’s physical freedom,

       and given the serious stigma and adverse social consequences that accompany

       such physical confinement, a proceeding for an involuntary civil commitment is

       subject to due process requirements. See Addington v. Texas, 441 U.S. 418, 426-

       26, 99 S. Ct. 1804, 60 L. Ed. 2d 323 (1979). To satisfy these requirements of due

       Court of Appeals of Indiana | Memorandum Decision 03A04-1706-MH-1344 | November 14, 2017   Page 5 of 9
       process, the facts justifying an involuntary commitment must be shown “by

       clear and convincing evidence . . . [which] not only communicates the relative

       importance our legal system attached to a decision ordering an involuntary

       commitment, but . . . also has the function of reducing the chance of

       inappropriate commitments.” Commitment of J.B. v. Midtown Mental Health Ctr.,

       581 N.E.2d 448, 450 (Ind. Ct. App. 1991), trans. denied.


[12]   In reviewing the sufficiency of the evidence supporting a determination made

       under the statutory requirement of clear and convincing evidence, an appellate

       court will affirm if, “considering only the probative evidence and the reasonable

       inferences supporting it, without weighing evidence or assessing witness

       credibility, a reasonable trier of fact could find [the necessary elements] proven

       by clear and convincing evidence.” Civil Commitment of T.K. v. Department of

       Veteran Affairs, 27 N.E.3d 271, 273 (Ind. 2015).


[13]   Accordingly, the issue presented in this case is whether, considering the

       probative evidence and reasonable inferences favorable to the judgment, the

       trial court could have found by clear and convincing evidence that S.W. was

       either dangerous or gravely disabled. “Dangerous” is “a condition in which an

       individual as a result of mental illness, presents a substantial risk that the

       individual will harm the individual or others.” I.C. § 12-7-2-53. “Gravely

       disabled” is defined as:


               A condition in which an individual, as a result of mental illness,
               is in danger of coming to harm because the individual:



       Court of Appeals of Indiana | Memorandum Decision 03A04-1706-MH-1344 | November 14, 2017   Page 6 of 9
               (1) Is unable to provide for that individual’s food, clothing,
                   shelter, or other essential human needs; or


               (2) Has a substantial impairment or obvious deterioration of that
                   individual’s judgment, reasoning, or behavior that results in
                   the individual’s inability to function independently.


       I.C. § 12-7-2-96.


[14]   S.W. does not challenge the trial court’s finding that she is mentally ill,

       dangerous, or gravely disabled. Rather, the crux of the case is whether

       Columbus Regional Hospital presented sufficient evidence to support its

       allegation that S.W. “is in need of commitment to an appropriate facility for . . .

       a period expected to exceed ninety days.” She maintains that the “evidence

       presented at the hearing was that within a few days of the hearing, S.W. would

       be released from the facility to outpatient services.” (Appellant’s Br. pp. 8-9).


[15]   The first time that a person is subjected to a commitment proceeding, a trial

       court may only order temporary commitment of the person, which cannot

       exceed ninety days. See I.C. §§ 12-26-5-11(c); -6-1. However, the evidence

       reflects that S.W. had been under a previous commitment order in 2014 and

       therefore, “a trial court may order a regular commitment, which can be of

       indefinite length.” See I.C. §§ 12-26-5-11(d); -7-5. Specifically, the regular

       commitment continues

               until any of the following occurs:
               (1) The individual had been:
                   (A) Discharged from the facility; or

       Court of Appeals of Indiana | Memorandum Decision 03A04-1706-MH-1344 | November 14, 2017   Page 7 of 9
                   (B) Released from the therapy program.
               (2) The court enters an order:
                   (A) Terminating the commitment; or
                   (B) Releasing the individual from the therapy program.
       I.C. § 12-26-7-5(b).


[16]   Testifying about S.W.’s treatment plan and least restrictive placement, Dr.

       Stark explained that due to S.W.’s history of suicide attempts when not taking

       her medicine, her poor compliance with her medication regime, and her lack of

       insight into her diagnosis, he “would like to get her on a depo, long acting

       monthly injectable.” (Tr. p. 7). Then, “hopefully stabilize her with that and

       then discharge her home with outpatient services through Centerstone.” (Tr. p.

       8). Dr. Stark clarified that “[i]t would probably [be] four days to, to properly

       administer that. It would probably require two shots.” (Tr. p. 9). “And

       assuming that her symptoms improve with that, you know four or five days, I

       think would be a reasonable time frame going forward.” (Tr. p. 9). S.W.

       would then be required to go into Centerstone and get a monthly shot. Dr.

       Stark elaborated that if she was not compliant with the monthly injection

       schedule, she could potentially be re-admitted to Columbus Regional Hospital

       “to ensure that she should stay on the medicine.” (Tr. p. 10).


[17]   Accordingly, in light of S.W.’s previous temporary commitment, the trial court

       properly ordered regular commitment of S.W. Based on Dr. Stark’s testimony,

       clear and convincing evidence supports that S.W.’s entire treatment plan

       consists of an inpatient hospital stay, combined with an outpatient therapy

       component. Although the initial admission at Columbus Regional Hospital is

       Court of Appeals of Indiana | Memorandum Decision 03A04-1706-MH-1344 | November 14, 2017   Page 8 of 9
       short in duration, S.W.’s monthly participation at Centerstone is a crucial

       element for the continued success of her treatment and will encompass

       numerous months, exceeding the ninety day period, as envisioned in the regular

       commitment order. Therefore, we affirm the trial court’s regular commitment

       order.


                                            CONCLUSION
[18]   Based on the foregoing, we conclude that Columbus Regional Hospital

       presented clear and convincing evidence to support the regular commitment

       order.


[19]   Affirmed.


[20]   Robb, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 03A04-1706-MH-1344 | November 14, 2017   Page 9 of 9